Exhibit 10.1

 

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

between

RGC RESOURCES, INC.

as Seller,

And

ANGD LLC,

as Buyer

Dated as of February 16, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents    Page ref. ARTICLE I DEFINITIONS    4     Section 1.1.  
Certain Definitions    4     Section 1.2.   Interpretation    8 ARTICLE II
PURCHASE PRICE; CLOSING    9     Section 2.1.   Purchase Price    9
    Section 2.2.   Purchase Price Adjustment    9     Section 2.3.   Closing   
11     Section 2.4.   Buyer Deliveries    11     Section 2.5.   Deliveries of
Seller    11 ARTICLE III REPRESENTATIONS AND WARRANTIES RELATING TO RGC    12
    Section 3.1.   Due Incorporation and Power of Seller    12     Section 3.2.
  Authorization and Validity of Agreement    12     Section 3.3.  
Non-Contravention    13     Section 3.4.   Stock Interests    13
    Section 3.5.   No action Orders    13     Section 3.6.   Tax Matters    13
ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING to BGC    14     Section 4.1.
  Due Incorporation    14     Section 4.2.   Non-Contravention    14
    Section 4.3   Contracts    14     Section 4.4   Litigation    15
    Section 4.5   Compliance with Laws    16     Section 4.6   Tax Matters    16
    Section 4.7   Employee and Benefit Matters    17     Section 4.8  
Environmental Matters    18     Section 4.9   Finders: Brokers.    18
    Section 4.10   Insurance    18     Section 4.11   No Knowledge of Breach   
19 ARTICLE V REPRESENTATIONS OF BUYER    19     Section 5.1.   Due Organization
and Power of Buyer    19     Section 5.2.   Authorization and Validity of
Agreement; Non-Contravention    19     Section 5.3.   Governmental Approvals;
Consents and Actions    19     Section 5.4.   Litigation    20     Section 5.5.
  Independent Decision    20     Section 5.6.   Purchase for Investments    20
    Section 5.7.   Financial Capacity; No Financing Condition    20
    Section 5.8.   Finders; Brokers    20     Section 5.9.   No Knowledge of
Seller’s Breach    21     Section 5.10.   No Other Representations or Warranties
   21 ARTICLE VI AGREEMENTS OF BUYER AND SELLER    21     Section 6.1.  
Operation of the Business    21     Section 6.2.   Efforts; Cooperation; No
Inconsistent Action    22

 

Page 2



--------------------------------------------------------------------------------

    Section 6.3.   Public Disclosures    24     Section 6.4.   Access to Records
and Personnel    24     Section 6.5.   Employee Matters    24     Section 6.6.  
Workforce Reduction Notices    25     Section 6.7.   Excluded Assets    25
    Section 6.8.   Funding of Disbursements    25     Section 6.9.  
Intercompany Transactions    25     Section 6.10.   Resignations    26
    Section 6.11.   No-Shop    26     Section 6.12   Amendments to Disclosure
Schedules    26 ARTICLE VII CONDITIONS    27     Section 7.1.   Conditions
Precedent to Obligations of Buyer and Seller    27     Section 7.2.   Conditions
Precedent to Obligation of Seller    27     Section 7.3.   Conditions Precedent
to Obligation of Buyer    27 ARTICLE VIII TERMINATION    28     Section 8.1.  
Termination Events    28 ARTICLE IX SURVIVAL; INDEMNIFICATION    29
    Section 9.1.   Survival    29     Section 9.2.   Indemnification by Seller
   29     Section 9.3.   Indemnification by Buyer    31     Section 9.4.   Other
Indemnification Matters    31 ARTICLE X TAX MATTERS    32     Section 10.1.  
Amended Tax Returns    32     Section 10.2.   Tax Refunds and Credits    32
    Section 10.3.   Tax Treatment of Payments    32     Section 10.4.   Transfer
Taxes    33     Section 10.5.   Procedures Relating to Indemnification of Tax
Claims    33 ARTICLE XI MISCELLANEOUS    33     Section 11.1.   Notices    33
    Section 11.2.   Expenses    34     Section 11.3.   Non-Assignability    34
    Section 11.4.   Amendment; Waiver    34     Section 11.5.   No Third Party
Beneficiaries    35     Section 11.6.   Governing Law    35     Section 11.7.  
Entire Agreement    35     Section 11.8.   Severability    35     Section 11.9.
  Counterparts    35     Section 11.10.   Further Assurances    35
    Section 11.11.   Schedules and Exhibits    35     Section 11.12.   Specific
Performance; Limitation on Damages    35     Section 11.13.   Waiver of Jury
Trial    36     Section 11.14.   Time    36     Section 11.15.   Disclosure   
36

 

Page 3



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement, dated as of February 16, 2007 (hereinafter
this “Agreement”), is made by and between RGC Resources, Inc. a Virginia
corporation (“RGC” or “Seller”), and ANGD LLC, a Virginia company (the “Buyer”).

WITNESSETH:

WHEREAS, RGC owns all of the issued and outstanding capital stock of Bluefield
Gas Company, a West Virginia corporation (“BGC”); and

WHEREAS, Seller, through BGC, is engaged in the business of certain natural gas
distribution and activities relating thereto in the city of Bluefield and the
county of Mercer in the State of West Virginia (the “Business”); and

WHEREAS, Buyer, through its wholly owned subsidiary Appalachian Natural Gas
Distribution Company, is engaged in the business of certain natural gas
distribution and activities, related thereto in the state of Virginia; and

WHEREAS, on the terms and subject to the conditions of this Agreement, Buyer
desires to purchase from Seller, and Seller desires to sell to Buyer, all of the
issued and outstanding capital stock of BGC (the “Stock Interest”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, and intending to be legally
bound, the parties hereby agree as follows.

ARTICLE I

DEFINITIONS

Section 1.1. Certain Definitions. As used in this Agreement, the following terms
will have the respective meanings set forth below:

“Action” shall mean any claim, action, litigation, suit, arbitration,
proceeding, investigation, or other legal or administrative proceeding.

“Acquisition Proposal” shall have the meaning specified in Section 6.11.

“Adjustment Amount” shall have the meaning specified in Section 2.2(c)(iv).

“Adjusted Closing Date Balance Sheet” shall have the meaning specified in
Section 2.2 (c).

“Adjustment Statement” shall have the meaning specified in Section 2.2(c)(i).

 

Page 4



--------------------------------------------------------------------------------

“Affiliate” of a Person shall mean any other Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, the first mentioned Person.

“Agreement” shall have the meaning specified in the Preamble hereto.

“BGC” shall have the meaning specified in the Recitals hereto.

“BGC Stock” shall have the meaning specified in the Recitals hereto.

“Books and Records” shall have the meaning specified in Section 6.4(a).

“Business” shall have the meaning specified in the Recitals hereto.

“Business Day” shall mean any day other than a Saturday, a Sunday or day banks
in the State of West Virginia are authorized or required to be closed.

“Business Employee” shall mean any individual who is an employee of BGC.

“Buyer” shall have the meaning specified in the Preamble hereto.

“Buyer Indemnified Parties” shall have the meaning specified in Section 9.2(a).

“Buyer Material Adverse Effect” shall mean any change or effect that would
materially and adversely impair or impact Buyer’s ability to perform its
obligations hereunder.

“Closing” shall have the meaning specified in Section 2.3.

“Closing Date” shall have the meaning specified in Section 2.3.

“Closing Date Balance Sheet” shall mean BGC’s balance sheet prepared in
accordance with GAAP and as reviewed by the Seller’s independent auditors in the
last audit, prior to closing, as specified in Section 2.2 (a), reflecting cash
and cash equivalents, net intercompany payables and receivables, and the effect
of appropriate tax liability.

“Closing Date Purchase Price” shall mean the aggregate purchase price paid by
Buyer pursuant to Section 2.2.

“COBRA” shall have the meaning specified in Section 6.5(c).

“Commission” shall mean the Public Service Commission of West Virginia.

“Control,” and its derivative expressions, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Current Assets” as of a specified date shall mean the current assets of BGC as
would be reflected on a Balance Sheet as of such date, as determined under GAAP
and as reviewed by the Seller’s independent auditors in the last audit, but
excluding cash and cash equivalents.

 

Page 5



--------------------------------------------------------------------------------

“Current Liabilities” as of a specified date shall mean the current liabilities
of BGC as would be reflected on a Balance Sheet as of such date, as determined
under GAAP and as reviewed by the Seller’s independent auditors in the last
audit.

“Damages” shall have the meaning specified in Section 9.2(a).

“De Minimis Buyer Losses” shall have the meaning specified in
Section 9.2(b)(ii).

“Disclosed Contracts” shall have the meaning specified in Section 4.

“Employee” shall have the meaning specified in Section 6.5(a).

“Environmental Laws” shall mean any and all laws relating to the prevention of
pollution, the preservation and restoration of environmental quality, or the
protection of human health, wildlife, or environmentally sensitive areas, the
remediation of contamination or the handling, transportation, disposal or
release into the environment of Hazardous Materials.

“Excluded Assets” shall mean the approximately 3/4 acres of real estate
bordering on Pulaski Street and Rock Street in the City of Bluefield, West
Virginia, as identified on the plat dated 11/22/96 by Appalachian Engineering &
Surveying, Inc.

“Final Adjustment Statement” shall have the meaning specified in
Section 2.2(c)(iii).

Final Purchase Price” shall mean the aggregate purchase price paid by Buyer
pursuant to Article II, as finally adjusted pursuant to Section 2.1(a).

“GAAP” shall mean United States generally accepted accounting principles as of
the date hereof applied on a consistent basis during the periods involved.

“Governmental Entity” shall mean any federal, state, local, domestic or foreign
government or any court of competent jurisdiction, regulatory or administrative
agency or commission or other Governmental Entity or instrumentality, whether
federal, state, local, domestic or foreign.

“Initial Balance Sheet” shall mean BGC’s balance sheet prepared in accordance
with GAAP and as reviewed by the Seller’s independent auditors in the last audit
attached in Schedule 2.1.

“Initial Purchase Price” shall have the meaning specified in Section 2.1(a).

“Interest Rate” shall mean the Prime Rate.

“Law” means any statute, law, ordinance, rule or regulation.

 

Page 6



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Material Adverse Impact” shall mean damages to BGC equaling $20,000 or more.

“Material Adverse Effect” shall mean a material adverse effect on the assets,
properties, financial condition or results of operations of BGC, taken as a
whole, excluding any effect related to or resulting from (a) any event affecting
the United States or global economy or capital or financial markets generally,
(b) any change in conditions in the United States or West Virginia (or any other
state) natural gas distribution business generally, (c) any change in Law or
GAAP, or in the authoritative interpretations thereof or in regulatory guidance
related thereto, or (d) the Excluded Assets.

“Neutral Auditor” shall have the meaning specified in Section 2.2(c)(iii).

“Order” means any judicial judgment, decision, decree, order, settlement,
injunction, writ, stipulation, determination or award, in each case to the
extent binding and finally determined.

“Permit” means any license, franchise, registration, permit, order, approval,
consent, waiver, variance, exemption or any other authorization of or from any
Governmental Entity.

“Person” shall mean an individual, corporation, partnership, limited liability
company, association, trust, incorporated organization, other entity or group
(as defined in Section 13(d)(3) of the Exchange Act of 1934, as amended).

“Pre-Closing Period” shall have the meaning specified in Section 10.1(a).

“Prime Rate” shall mean the annual rate of interest published from time to time
as the “Prime Rate” in the “Money Rates” section of The Wall Street Journal.

“Required Consents” shall have the meaning specified in Section 7.1(b).

“Resolution Period” shall have the meaning specified in Section 2.2(c)(iii).

“Securities Act” shall have the meaning specified in Section 5.6.

“Seller” shall have the meaning specified in the Preamble hereto.

“Seller Indemnified Parties” shall have the meaning specified in Section 9.3(a).

 

Page 7



--------------------------------------------------------------------------------

“Seller Plans” shall mean all Benefit Plans that are sponsored, maintained or
contributed to by a Seller or an Affiliate of a Seller on behalf of the Business
Employees.

“Seller’s Threshold” shall have the meaning specified in Section 9.2(b)(ii).

“Stock Interests” or “BGC Stock” shall mean 100% of the issued and outstanding
capital stock of BGC.

“Subsidiary” or “Subsidiaries” of any Person shall mean any corporation,
partnership, joint venture or other legal entity of which such Person (either
alone or through or together with any other Subsidiary), owns, directly or
indirectly, 50% or more of the stock or other equity interests the holder of
which is generally entitled to vote for the election of the board of directors
or other governing body of such corporation, partnership, joint venture or other
legal entity.

“Survival Period” shall have the meaning specified in Section 9.1(a).

“Taxes” shall mean any federal, state, local and foreign income, franchise,
gross receipts, sales, use, property, real estate and any other similar taxes.

“Taxing Authority” shall mean any Governmental Entity serving as a tax
authority.

“Tax Returns” shall mean any Taxes that are required to be filed.

“Third-Party Approvals” means any approval, consent, waiver, variance, exemption
or any other authorization of or from any person that is not a Governmental
Entity or an Affiliate of the person seeking such Third-Party Approval.

“Third-Party Lender” shall mean a Person who is not the Seller or an affiliate
of the seller or BGC.

“Transfer Taxes” shall have the meaning specified in Section 10.4.

“West Virginia Code” shall mean the (Utility Transfers Act, Section 24-2-12(c),
et seq. WVa. Code.)

“WARN” shall have the meaning specified in Section 6.6.

Section 1.2. Interpretation. When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for convenience of
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. For purposes of this Agreement, (a) words in
the singular will be deemed to include the plural and vice versa and words of
one gender shall be deemed to include the other gender as the context requires,
(b) the terms “hereof”, “herein”, “herewith” and “hereunder” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement,
(c) the words “include”, “includes” and “including” shall be

 

Page 8



--------------------------------------------------------------------------------

deemed to be followed by the words “without limitation” and (d) captions to
articles, sections and subsections of, and schedules and exhibits to, this
Agreement are included for convenience and reference only and shall not
constitute a part of this Agreement or affect the meaning or construction of any
provision hereof. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

ARTICLE II

PURCHASE PRICE; CLOSING

Section 2.1. Purchase Price.

(a) Initial Purchase Price. The purchase price (“Initial Purchase Price”) for
the Stock Interests shall be an amount (subject to adjustment as provided in
Section 2.2) determined by reference to BGC’s Initial Balance Sheet (attached as
Schedule 2.1) equal to the sum of BGC’s stockholders equity plus an amount
sufficient to retire Seller’s (a) current maturities of long term debt
(b) borrowings under lines of credit, and (c) long-term debt excluding current
maturities, net intercompany payables and receivables. Based on the foregoing
the Initial Purchase Price currently is estimated at NINE MILLION FIVE HUNDRED
THOUSAND DOLLARS ($9,500,000) plus the Buyer’s performance pursuant to the
Indemnification Agreement on the Excluded Assets. The Initial Purchase Price
shall be adjusted at closing pursuant to Section 2.2(a) (as so adjusted, the
“Closing Date Purchase Price”) and shall be further adjusted post closing
pursuant to Section 2.2(c) hereof (the Initial Purchase Price, as so finally
adjusted, being the “Final Purchase Price”).

Section 2.2. Purchase Price Adjustment

(a) Closing Date Purchase Price Adjustments and Procedures. Not more than
ten (10) Business Days nor less than five (5) Business Days prior to the Closing
Date, Seller shall deliver to Buyer (1) a Closing Date Balance Sheet and (2) a
certificate of an authorized officer setting forth Seller’s good faith estimate,
as of the Closing Date, of the Closing Date Purchase Price, together with a
statement of the factual basis, mathematical calculations and accounting methods
used to adjust the Initial Purchase Price.

(b) Payment of Closing Date Purchase Price. At the Closing Buyer shall pay and
deliver to Seller the Closing Date Purchase Price as follows: Buyer shall pay to
Seller the Closing Date Purchase Price, to be made by wire transfer of
immediately available funds, in United States Dollars, to such bank accounts as
shall be designated by Seller in writing at least one Business Day prior to
Closing.

(c) Final Purchase Price Adjustment

(i) Within 120 days after the Closing Date, Buyer shall prepare and deliver to
Seller the Adjusted Closing Date Balance Sheet and all associated workpapers,
prepared in accordance with GAAP, which reflects changes resulting from Buyers
post closing evaluation of BGC’s Current Assets and Current Liabilities
reflected on the Closing Date Balance Sheet. Based upon the Adjusted Closing
Date Balance Sheet, Buyer will also provide an Adjustment Statement which
calculates adjustments to the Closing Date Purchase Price, resulting

 

Page 9



--------------------------------------------------------------------------------

in the Final Purchase Price. Seller shall provide Buyer and its independent
accountants and financial advisors, at no expense to Buyer, with all accounting
services, assistance and access during normal business hours to the working
papers, accounting and other books and records of the Business and the
appropriate personnel of the Business to the extent required to complete its
preparation of the Adjustment Statement.

(ii) After receipt of the Adjustment Statement, Seller shall have 30 days to
review the Adjustment Statement. On or prior to the 30th day after actual
receipt by the Seller of the Adjustment Statement, Seller shall deliver written
notice to Buyer specifying in reasonable detail any disputed items and the basis
therefor. If Seller fails to so notify Buyer of any such disputes on or prior to
the 30th day after receipt of the Adjustment Statement, all calculations and
valuations set forth on the Adjustment Statement shall be deemed accepted by
Seller and shall be final, binding, conclusive and nonappealable for all
purposes of this Agreement.

(iii) If Seller so notifies Buyer of any disputed items on the Adjustment
Statement in accordance with the above provisions, Seller and Buyer shall, over
the 20 days following the date of such notice (the “Resolution Period”), attempt
to resolve their differences and any written resolution by them as to any
disputed item shall be final, binding, conclusive and nonappealable for all
purposes of this Agreement. If at the conclusion of the Resolution Period,
Seller and Buyer have not reached an agreement on the disputed items, then all
items remaining in dispute shall be submitted by Seller and Buyer to an
independent auditor as to which the parties shall reasonably agree prior to
expiration of the Resolution Period (the “Neutral Auditor”). All fees and
expenses relating to the work, if any, to be performed by the Neutral Auditor
shall be borne 50% by Seller and 50% by Buyer. Except as provided in the
preceding sentence, all other costs and expenses incurred by the parties in
connection with resolving any dispute hereunder before the Neutral Auditor shall
be borne by the party incurring such cost and expense. The Neutral Auditor shall
determine the fairness of those items still in dispute at the end of the
Resolution Period. In no event shall the Neutral Auditor’s determination be
outside of the range of amounts claimed by the respective parties with respect
to those items in dispute. The parties shall instruct the Neutral Auditor to
render its reasoned written decision as soon as practicable but in no event
later than 45 days after its engagement (which engagement shall be made no later
than ten (10) Business Days after the end of the Resolution Period). Such
decision shall be set forth in a written statement delivered to Seller and Buyer
and shall be final, binding, conclusive and nonappealable for all purposes
hereunder. The term “Final Adjustment Statement” shall mean the definitive
Adjustment Statement agreed to (or deemed agreed to) by Seller and Buyer in
accordance with Section 2.2(c)(ii) or the definitive Adjustment Statement
resulting from the determination made by the Neutral Auditor in accordance with
this Section 2.2(c)(iii), in each case setting forth the final determination of
the Adjusted Closing Date Balance Sheet.

(iv) If the Final Adjustment Statement results in an adjustment to the Closing
Date Purchase Price, the party owing any difference, either Buyer or Seller,
shall make payment by mutually acceptable method of immediately available funds
to the account designated by Seller or Buyer, as the case may be, in United
States Dollars, within five (5) Business Days after (a) the Adjustment Statement
has been accepted or deemed accepted by Buyer pursuant to Section 2.2(c)(ii),
(b) any proposed change made by Buyer has been agreed

 

Page 10



--------------------------------------------------------------------------------

upon by the parties during the Resolution Period or (c) a final determination
has been made by the Neutral Auditor as described in Section 2.2(c)(iii), as
applicable. Payments due shall be paid to the applicable party together with
interest at the Interest Rate from and including the Closing Date to but
excluding the date of payment.

Section 2.3. Closing. Unless this Agreement shall have been terminated and the
transactions contemplated hereby shall have been abandoned pursuant to
Article VIII hereof, the closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Buyer in Abingdon,
Virginia at 10:00 a.m., Eastern Standard time, on the second Business Day after
all of the conditions to the Closing set forth in Article VII hereof are
satisfied or waived, or such other date, time and place as shall be agreed upon
by Seller and Buyer (the actual date and time of the Closing being the “Closing
Date”).

Section 2.4. Buyer Deliveries. At the Closing, Buyer shall deliver to Seller:

(a) a certificate confirming the good standing of Buyer from the Secretary of
State of the Commonwealth of Virginia, dated within ten (10) Business Days of
the Closing Date;

(b) a cross receipt acknowledging receipt of the Stock Interests;

(c) a certificate from authorized officers of Buyer, dated as of the Closing
Date, to the effect that the conditions set forth in Section 7.2(a) and (b) have
been satisfied;

(d) evidence of approval of all the Governmental Entities required of Buyer;

(e) cash equal to the Closing Date Purchase Price, as and to the extent provided
in Section 2.2(b);

(f) such other agreements, consents, documents and instruments as are reasonably
required to be delivered by Buyer at the Closing Date pursuant to this Agreement
or otherwise reasonably required in connection herewith, including all such
other instruments as Seller or its counsel may reasonably request in connection
with the purchase of the Stock Interests contemplated hereby.

Section 2.5. Deliveries of Seller. At the Closing, Seller shall deliver, or
cause BGC to deliver, to Buyer:

(a) certificates confirming (i) the due incorporation of RGC and BGC, and
(ii) the good standing of RGC and BGC from the Secretary of State of the
applicable states of their incorporation dated within ten (10) Business Days of
the Closing Date;

(b) a duly executed assignment and stock certificates representing one hundred
percent (100%) of the capital stock of BGC.

(c) a cross receipt acknowledging receipt of the Closing Date Purchase Price
payable at Closing pursuant to Section 2.2(b);

 

Page 11



--------------------------------------------------------------------------------

(d) resignations or terminations of all of the officers and directors of BGC,
effective as of the Closing Date;

(e) written confirmation that all inter-company and Affiliate transactions
involving BGC, on the one hand, and Seller and its Affiliates (other than BGC),
on the other hand, have been terminated, subject to final settlement of
intercompany payables and receivables;

(f) the minute books, stockholder records, tax and financial files and records,
and seals of BGC;

(g) evidence of the approvals of the Governmental Entities required of Seller as
set forth on Schedule 3.3;

(h) owner’s title insurance policies, purchased at Buyer’s expense, for all Real
Property as to good and valid title to such Real Property;

(i) Executed Service Agreements containing substantially the same terms and
conditions set forth in Schedule 2.5 hereof, duly executed by Buyer and Seller,
pursuant to which Seller or an Affiliate of Seller will provide mutually agreed
services to BGC. The scope of services and fees charged therefore shall be
reasonably agreed to by Seller and Buyer prior to closing;

(j) such other agreements, consents, documents and instruments as are reasonably
required to be delivered by Seller at or prior to the Closing Date pursuant to
this Agreement or otherwise reasonably required in connection herewith,
including all such other instruments as Buyer or its counsel may reasonably
request in connection with the purchase of the Stock Interests contemplated
hereby.

ARTICLE III

REPRESENTATIONS AND WARRANTIES RELATING TO RGC

Seller represents and warrants to Buyer that, as of the date of this Agreement:

Section 3.1. Due Incorporation and Power of Seller. RGC is duly incorporated,
validly existing and in good standing under the laws of the Commonwealth of
Virginia. RGC has the requisite corporate power and authority to conduct its
business as it is now being conducted, and to own, lease and operate its assets
and properties. RGC is duly authorized, qualified or licensed to do business as
a foreign corporation and is in good standing in every jurisdiction wherein, by
reason of its ownership of its Stock Interests, the failure to be so qualified
would prevent or delay the Closing.

Section 3.2. Authorization and Validity of Agreement. This Agreement and the
consummation of the transactions contemplated thereby have been duly authorized
by all requisite corporate action by RGC, and RGC has full corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement has been duly executed and delivered by RGC and
constitutes a valid and legally binding obligation enforceable in accordance
with its terms except as enforceability may be limited by bankruptcy, insolvency
or other similar Laws affecting the enforcement of creditors’ rights generally
and subject to general principles of equity.

 

Page 12



--------------------------------------------------------------------------------

Section 3.3. Non-Contravention. The execution and delivery by RGC of this
Agreement do not, and the consummation by RGC of the transactions contemplated
hereby will not (a) violate or conflict with any provision of the certificate of
incorporation or bylaws of RGC or (b) assuming that all Permits and Third-Party
Approvals set forth in Schedule 3.3 hereto, or in the documents identified
therein, have been obtained or made, (i) violate any Law or Order to which RGC
is subject or (ii) constitute a breach or violation of, or default under, or
trigger any “change of control” rights or remedies under, or give rise to any
Lien, acceleration of remedies, any buy-out right or any rights of first offer
or refusal or of termination under any indenture, mortgage, lease, note, or
other material contract or other instrument to which RGC is a party or by which
RGC’s assets are bound, except with respect to clause (b) for any such
violation, conflict, breach, default or creation of Lien (A) which would not
have a Material Adverse Effect or (B) that has been waived, cured or consented
to on or prior to the Closing Date.

Section 3.4 Stock Interests

(a) The Stock Interests have been validly issued and are fully paid and
nonassessable as of the Closing Date. RGC has good title to the Stock Interest
free and clear of all Liens and restrictions on transfer, and Seller has the
full corporate power, right and authority to transfer and convey all of the
Stock Interests to the Buyer at the Closing.

(b) Except as set forth on Schedule 3.4, there are no outstanding options,
warrants or other rights of any kind relating to the sale, issuance or voting of
the Stock Interests which have been issued, granted or entered into by Seller or
any securities convertible into or evidencing the right to purchase the Stock
Interests.

Section 3.5 No Actions, Orders. Except as set forth on Schedule 3.5 no Action or
Order is pending or, to RGC’s knowledge, threatened against RGC or BGC
(i) challenging or seeking to restrain, delay or prohibit any of the
transactions contemplated by this Agreement, (ii) preventing Seller or BGC from
performing, in all material respects, its obligations under this Agreement or
(iii) which would seek to restrain or prohibit the consummation of the
transactions contemplated by this Agreement.

Section 3.6 Tax Matters. Except as set forth on Schedule 3.6 or as would not
have a Material Adverse Impact:

(a) Seller and BGC have timely filed all Tax Returns required to be filed on or
prior to the Closing Date, all such Tax Returns were true and complete in all
material respects and all material Taxes owed by RGC or BGC (whether or not
shown on any Tax Return) have been or will be timely paid;

(b) RGC and BGC have withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee, creditor,
shareholder, stockholder, independent contractor or other third party and all
Forms W-2 and 1099 required with respect thereto have been properly completed
and timely filed;

 

Page 13



--------------------------------------------------------------------------------

(c) there is no Action pending, or to Seller’s knowledge, threatened against
either RGC or BGC in respect of any Tax or Tax assessment, nor has any
unresolved written claim for additional Tax or Tax assessment been asserted or,
to Seller’s knowledge been proposed by any Tax Authority; and

(d) there are no Liens on any of the assets of either Seller or BGC that arose
in connection with any failure (or alleged failure) to pay any Tax.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES RELATING to BGC

Seller represents and warrants to Buyer that, as of the date of this Agreement:

Section 4.1. Due Incorporation. BGC is duly incorporated, validly existing and
in good standing under the laws of its state of West Virginia. BGC has the
requisite corporate power and authority to own its properties and assets and to
carry on its Business as presently conducted. BGC is duly authorized, qualified
or licensed or owns or has the valid right to use all assets, rights, contracts,
permits and interests necessary for the conduct of the Business and is in good
standing in every jurisdiction wherein, by reason of the nature of the Business,
the failure to be so qualified would have a Material Adverse Effect. BGC does
not own any equity interest in any other Person.

Section 4.2. Non-Contravention. The execution and delivery of this Agreement by
Seller and the consummation by Seller of the transactions contemplated thereby,
will not (a) violate or conflict with any provision of the certificate of
incorporation or bylaws of BGC and (b) assuming that all Permits and Third-Party
Approvals set forth in Schedule 3.3 hereto have been obtained or made or filed,
(i) violate any Law or Order to which BGC is subject or (ii) constitute any
default under, or trigger any “change-in-control” rights or remedies under, or
give rise to any Lien, acceleration of remedies, any buy-out right or rights of
first offer or refusal or of termination under any contract, license, indenture,
mortgage, lease, note or other agreement or instrument to which BGC is subject
or is a party, except, in the case of this clause (b) for any such violation,
conflict, breach, default or creation of any Lien (A) which would not have a
Material Adverse Effect or (B) that has been waived, cured or consented to on or
prior to the Closing Date.

Section 4.3 Contracts. Schedule 4.3 is a true and complete list of contracts to
which BGC is either a party or bound, or which otherwise constitutes part of or
relates to the Business (“Disclosed Contract(s)”):

(a)

(i) that involves payments or receipts of more than $20,000 per annum, or more
than $70,000 in the aggregate;

(ii) that contain a covenant not to compete restricting BGC or an Affiliate from
competing in the regulated distribution of natural gas in any region;

 

Page 14



--------------------------------------------------------------------------------

(iii) under which BGC has (A) created, incurred, assumed or guaranteed (or may
create, incur, assume or guarantee) indebtedness for borrowed money, or
(B) granted a Lien on its assets, whether tangible or intangible;

(iv) involve hedges, swaps, fixed priced commitments or other derivatives that
would be an obligation of BGC after Closing;

(v) that is a Contract for the employment of any individual on a full-time,
part-time, consulting or other basis;

(vi) that involves the licensing of Intellectual Property used in connection
with the Business, including all Contracts whereby BGC has been licensed, has
licensed or sublicensed, is obligated to pay any royalty or other fee for the
use of or right to use or any third party (including any current or former
employee or officer) has retained, acquired or licensed the right to use any
Intellectual Property;

(vii) that is a Contract or collective bargaining agreement with any labor union
or representative of employees;

(viii) that is any amendment, supplement or restatement or other modification
relating to any of the foregoing.

(b) Seller has furnished or made available to Buyer a true and complete copy of
each Disclosed Contract.

(i) To Seller’s knowledge, each Disclosed Contract is valid and in full force
and effect according to its terms, except as the enforceability may be limited
by bankruptcy, insolvency, or other similar Laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity, and

(ii) BGC is not in default or breach under any such Disclosed Contract, except
where such default or breach would not have a Material Adverse Impact. To
Seller’s knowledge, the other Parties thereto are not in default or breach under
any such Disclosed Contract and there are no Actions affecting the same of which
Seller has received notice except where such failure to be valid or in full
force and effect or such default, breach or Action would not have a Material
Adverse Impact.

(c) Except for indebtedness owing to Affiliates, BGC is not a Party to, or
guarantor under, any loan agreement, mortgage, indenture, security agreement or
other Contract relating to the borrowing of money by any Person.

Section 4.4 Litigation. Except as set forth in Schedule 4.4 there are no Actions
pending and to Seller’s knowledge, there is no Action threatened in law or in
equity or before any Governmental Entity, against Seller or BGC that if
determined or resolve adversely, could result in a Material Adverse Impact.

 

Page 15



--------------------------------------------------------------------------------

Section 4.5 Compliance with Laws

(a) Except as disclosed on Schedule 4.5 (a) and except for those failures to
have, to be in full force and effect, to file, retain and maintain and to
comply, in the aggregate, that would not have a Material Adverse Impact:
(i) BGC, to Seller’s knowledge, has all Permits issued by Governmental Entities
and required thereby for the operation of the Business, (ii) all such Permits,
to Seller’s knowledge are in full force and effect and no Action is pending, nor
to Seller’s knowledge threatened, to suspend, revoke or terminate any such
Permit or declare any such Permit invalid, (iii) to Seller’s knowledge BGC has
filed all necessary reports and maintained and retained all required records
pertaining to such Permits and (iv) to Seller’s knowledge BGC, has otherwise
complied with all of the Laws and Orders applicable to its existence, financial
conditions, operations and business. Seller is not making any representation or
warranty in this Section 4.5 with respect to any Taxes, employee benefit matters
or any environmental matter, as such matters are exclusively addressed in
Section 4.6, Section 4.7 and Section 4.8, respectively.

(b) Except as set forth on Schedule 4.5(b), to the knowledge of Seller, the
properties and operations of BGC are in compliance with all pipeline safety and
occupational health and safety requirements imposed by any Governmental Entity
under Law with respect to such properties and operations, except where failure
to comply would not have a Material Adverse Impact.

Section 4.6 Tax Matters.

(a) Except as set forth on Schedule 4.6, to Seller’s knowledge, BGC has timely
filed all material Tax Returns required to be filed on or prior to the Closing
Date, all such Tax Returns were true and complete in all material respects and
all material Taxes owed by each Purchased Company (whether or not shown on any
Tax Return) have been timely paid;

(b) BGC is not currently the beneficiary of any extension of time within which
to file any Tax Return;

(c) there is no Action pending, or to Seller’s knowledge, threatened against, or
with respect to BGC any Tax or Tax assessment, nor has any unresolved written
claim for additional Tax or Tax assessment been asserted or, to Seller’s
knowledge, been proposed by any Tax Authority;

(d) there are no Liens on any of the assets of either of BGC that arose in
connection with any failure (or alleged failure) to pay any Tax:

(e) no claim has been made by any Taxing Authority in a jurisdiction where BGC
does not file Tax Returns that it is or may be subject to taxation in that
jurisdiction;

(f) BGC has not waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency;

(g) BGC does not (A) have any liability for the Taxes of any other Person under
Treasury Regulations section 1.1502-6 (or any similar provision of state, local
or foreign law),

 

Page 16



--------------------------------------------------------------------------------

(B) have any liability for the Taxes of any Person as a transferee or successor,
or otherwise, or (C) is a Party to any contract providing for the payment of
Taxes, payment for Tax losses, entitlements to refunds or similar Tax matters;

(h) BGC has withheld and paid all Taxes required to have been withheld and paid
in connection with any amounts paid or owing to any employee, creditor,
shareholder, stockholder, member, manager, partner, independent contractor or
other third party, and all Forms W-2 and 1099 required with respect thereto have
been properly completed and timely filed;

(i) To the best of RGC’s knowledge, BGC has never engaged in a “listed
transaction” as such term is defined in Treasury Regulations section
1.6011-4(b)(2);

(j) no portion of BGC has ever been “sold or exchanged” as those terms are used
in IRC Section 708(b)(1)(B); and

(k) to the knowledge of Seller, Schedule 4.6 sets forth any and all claims
(whether or not previously resolved) for additional Tax or Tax assessments
against BGC at any time during the preceding three (3) years.

Section 4.7 Employee and Benefit Matters.

(a) Schedule 4.7(a) sets forth a true and complete list, as of the date set
forth therein, of all Business Employees. The list described in the preceding
sentence shows each employee’s name, job, title, work location, employer’s name
and current base salary or base wages. No changes in such base salary or base
wages for such employees have been made, promised or authorized since the date
of the Initial Balance Sheet contained in Schedule 2.1. There are no loans or
other obligations payable or owing by Seller or any Affiliate of a Seller to any
such employee except salaries, wages, bonuses and salary advances and
reimbursement of expenses incurred and accrued in the ordinary course of
business, nor are any loans or debts payable or owing by any such individuals to
a Seller or any Affiliate of a Seller, nor has any Seller or any Affiliate or a
Seller guaranteed any of such individual’s respective loans or obligations.

(b) Except as set forth in Schedule 4.7(b), with respect to the Business
Employees, (i) there has not occurred, nor, to Seller’s knowledge has there been
threatened, a labor strike, request for representation, work stoppage or lockout
by Business Employees in the past five years, (ii) Seller has not received
written notice of any charges before any Governmental Entity responsible for the
prevention of unlawful employment practices and, to the knowledge of Seller, no
such charges are threatened, (iii) Seller has not received written notice of any
claim relating to employment or loss of employment and, to the knowledge of
Seller no such claims are threatened and (iv) Seller has not received written
notice of any investigation by a Governmental Entity responsible for the
enforcement of labor or employment regulations and, to the knowledge of Seller,
no such investigation is threatened.

(c) Schedule 4.7 (c) sets forth a true and complete list, as of the date hereof,
of all Seller Benefit Plans. On or before the date hereof Seller has made
available to Buyer copies of each of the Seller Plans and, to the extent
applicable, the most recent summary plan description relating to such plans.

 

Page 17



--------------------------------------------------------------------------------

(d) To the knowledge of BGC, with respect to any “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, that is sponsored, maintained or
contributed to, or has been sponsored, maintained or contributed to within six
years prior to the date of this Agreement, by Seller or any ERISA plan of
Seller, (i) no withdrawal liability, within the meaning of Section 4201 of
ERISA, has been incurred, which withdrawal liability has not been satisfied,
(ii) no liability (other than for any premium due in the ordinary course and not
past due) to the Pension Benefit Guaranty Corporation has been incurred by any
such entity, which liability has not been satisfied, (iii) no accumulated
funding deficiency, whether or not waived within the meaning of Section 302 of
ERISA or Section 412 of the IRC has been incurred, (iv) all contributions
(including installments) to such plan required by Section 302 of ERISA and
Section 412 of the IRC have been timely made, and (v) no condition exists or
event or transaction has occurred with respect to any such plan which would
reasonably be expected to result in BGC incurring any liability, fine or penalty
that could reasonably be expected to have a Material Adverse Impact.

Section 4.8 Environmental Matters. Except as set forth on Schedule 4.8: (a) to
Seller’s knowledge, BGC and their respective properties and operations are and,
within any unexpired statute of limitations period, have been in compliance with
applicable Environmental Laws except where failure to comply should not have a
Material Adverse Impact, (b) the properties owned, leased, operated or occupied
by BGC are not subject to any unfulfilled remedial obligation imposed under
applicable Environmental Laws, (c) BGC possesses all Permits required under
applicable Environmental Laws for the Business as presently conducted, and to
Seller’s knowledge all such Permits are in full force and effect, (d) Seller has
not received any notice of alleged violation of potential liability under
applicable Environmental Laws relating to the Business, that have not been
resolved to the satisfaction of a Governmental Body, (e) to Seller’s knowledge,
BGC is not subject to any unresolved Action initiated by any Governmental Entity
pursuant to applicable Environmental Laws, (f) to Seller’s knowledge, there has
been no exposure of any Person or property to any Hazardous Materials in
connection with the properties or operations of BGC that could reasonably be
expected to result in a claim for damages or compensation except where such
claim would not have a Material Adverse Impact and (g) true and complete copies
of all reports, correspondence and other documents addressing potentially
material environmental matters relating to the Business have been made available
for review by Buyers, except where such reports, correspondence and other
documents are subject to a currently valid privilege against disclosure that
needs to be maintained by Seller for litigation purposes.

Section 4.9 Finders; Brokers. There is no basis for any claims upon BGC, Seller
or any of their respective Affiliates for brokerage commissions, finder’s fee or
like payments in connection with this Agreement or the transactions contemplated
hereby resulting from any action taken by Seller, any of their Affiliates or by
any other Person on Seller’s or any Affiliate’s behalf.

Section 4.10 Insurance. Schedule 4.10 sets forth a true and complete list of all
of the policies of insurance carried by Seller, that insure the operation of the
Business on or prior to

 

Page 18



--------------------------------------------------------------------------------

the Closing Date (collectively, the “Seller’s Policies”). All premiums payable
under the Seller’s Policies have been paid in a timely manner. With respect to
the Seller’s Policies, (a) all are in full force and effect, (b) all have been
complied with in all material respects and (c)there is no claim under any such
policy as to which coverage has been denied or disputed by the underwriters or
issuers thereof.

Section 4.11 No Knowledge of Breach. Neither Seller nor any of its Affiliates
has knowledge of any breach of any representation or warranty by Buyer or, as of
the date hereof, of any other condition or circumstance that would excuse Seller
from its timely performance of its obligations hereunder.

ARTICLE V

REPRESENTATIONS OF BUYER

Buyer represents and warrants that, as of the date of this Agreement:

Section 5.1. Due Organization and Power of Buyer. Buyer is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has the requisite power and authority to own, lease and operate
the properties used in the Business being purchased hereunder and to carry on
its business and the Business as the same is now being conducted. Buyer is duly
authorized, qualified or licensed to do business as a limited liability company
and in good standing in every jurisdiction wherein, by reason of the nature of
the Business, the failure to be so qualified would have a Buyer Material Adverse
Effect.

Section 5.2. Authorization and Validity of Agreement; Non-Contravention. This
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all requisite limited partnership, partner, corporate,
shareholder, member or other action, and Buyer has full limited liability
company power and authority to execute and deliver this Agreement and to perform
its obligations hereunder. This Agreement has been duly executed and delivered
by Buyer and constitutes a valid and legally binding obligation of Buyer,
enforceable in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity. The
execution and delivery by Buyer of this Agreement do not, and the consummation
by Buyer of the transactions contemplated hereby will not, (a) violate or
conflict with any provision of the limited liability company agreement or other
governing documents of Buyer or (i) violate any Law or Order to which Buyer is
subject or (ii) result in any breach or creation of any Lien or constitute
default under any contract, indenture, mortgage, lease, note or other agreement
or instrument to which Buyer is subject or is a party, for any such violation,
conflict, breach, default or creation of any Lien which would not have a Buyer
Material Adverse Effect.

Section 5.3. Governmental Approvals; Consents and Actions. No Action is pending
or, to the knowledge of Buyer, threatened against Buyer which would have a Buyer
Material Adverse Effect. Except for the requirements of the West Virginia Code
and the Commission, no Permit from or of any Governmental Entity or any third
party, is required on the

 

Page 19



--------------------------------------------------------------------------------

part of Buyer in connection with the execution and delivery of this Agreement,
or the consummation of the transactions contemplated hereby, except for such
Permits the failure of which to obtain or make would not have a Buyer Material
Adverse Effect or which have been obtained. Buyer is qualified to obtain those
consents from the Commission. There are no conditions in existence which could
reasonably be expected to delay, impede, restrict or prevent the receipt by
Buyer of the consents from the Commission or any consent, approval,
authorization or order of any Governmental Entity in connection with the
transactions contemplated by this Agreement, including under the West Virginia
Code.

Section 5.4. Litigation. There are no (a) Orders against or affecting Buyer or
its Affiliates or (b) Actions pending or, to the knowledge of Buyer, threatened
against or affecting Buyer or its Affiliates (i) challenging or seeking to
restrain, delay or prohibit any of the transactions contemplated by this
Agreement or (ii) preventing Buyer from performing in all material respects its
obligations under this Agreement.

Section 5.5. Independent Decision. Buyer (a) has knowledge and experience in
financial and business matters, (b) has the capability of evaluating the merits
and risks of investing in the Business, (c) can bear the economic risk of an
investment in the Stock Interests and can afford a complete loss of such
investment and (d) is not in a disparate bargaining position with Seller. Buyer
acknowledges that it and its representatives have been permitted such access to
the books and records, facilities, equipment, tax returns, contracts, insurance
policies (or summaries thereof) and other properties and assets of the Business
that it and its representatives have desired or requested to see and/or review,
and that it and its representatives have had such opportunity to meet with the
officers and employees of the Business to discuss the businesses and assets of
the Business as Buyer has deemed necessary.

Section 5.6. Purchase for Investments. Buyer is aware that the Stock Interests
are not registered under the Securities Act of 1933, as amended (the “Securities
Act”), or under any state or foreign securities Laws. Buyer is not an
underwriter, as such term is defined under the Securities Act, and is purchasing
the Stock Interests solely for investment, with no intention to distribute any
of the Stock Interests to any Person, and Buyer will not sell or otherwise
dispose of the Stock Interests except in compliance with the registration
requirements or exemption provisions under the Securities Act and the rules
promulgated thereunder, and any other applicable securities Laws.

Section 5.7. Financial Capacity; No Financing Condition. Buyer has available to
it as of the date hereof and at Closing funds sufficient to consummate the
transactions contemplated by this Agreement. Buyer understands that its
obligations to effect the transactions contemplated thereby are not subject to
the availability to Buyer or any other Person of financing.

Section 5.8. Finders; Brokers. Neither Buyer nor its Affiliates is a party to
any agreement with any finder or broker, or in any way obligated to any finder
or broker for any commissions, fees or expenses, in connection with the origin,
negotiation, execution or performance of this Agreement.

 

Page 20



--------------------------------------------------------------------------------

Section 5.9. No Knowledge of Seller’s Breach. Neither Buyer nor any of its
Affiliates or representatives has knowledge of any breach of any representation
or warranty by Seller or of any other condition or circumstance that would
excuse Buyer from its timely performance of its obligations hereunder.

Section 5.10. No Other Representations or Warranties. Except for the
representations and warranties contained in this Article V, neither Buyer nor
any other Person makes any other representation or warranty, whether express or
implied, on behalf of Buyer.

ARTICLE VI

AGREEMENTS OF BUYER AND SELLER

Section 6.1. Operation of the Business. Except with respect to the Excluded
Assets, until the Closing, Seller shall cause BGC to conduct the Business, and
operate and maintain its asset, in the ordinary course of business, consistent
with past practices, keep the books and records of BGC in accordance with past
practices, maintain all of its existing insurance coverage, and pay all of its
trade payables and other obligations on a timely basis. Seller will not, and
shall cause BGC not to, without the prior written approval of Buyer (which
approval shall not be unreasonably withheld, delayed or conditioned) or as
otherwise contemplated by this Agreement, take any of the following actions with
respect to BGC:

(a) amend the BGC certificates of incorporation, or bylaws, or issue or agree to
issue any additional shares of stock (or other equity interests) of any class or
series, or any securities convertible into or exchangeable or exercisable for
stock (or other equity interests), or issue any options, warrants or other
rights to acquire any capital stock (or other equity interests);

(b) sell, transfer or otherwise dispose of or encumber any of the assets of the
Business other than (i) in the ordinary course of business, or (ii) with regard
to the Excluded Assets;

(c) cancel any debts or waive any material claims or rights pertaining to the
Business, except as otherwise set forth in this Agreement;

(d) incur, assume or guarantee any indebtedness for borrowed money, or issue any
notes, bonds, debentures or other similar securities, or grant any option,
warrant or right to purchase any of the same, or issue any security convertible
or exchangeable or exercisable for debt securities of BGC;

(e) make or change any material Tax elections (except as required by Law), or
settle or compromise any material Tax liability;

(f) enter into any employment agreement;

(g) except as may be required as a result of a change in Law or in GAAP, change
any of the accounting principles or practices used by BGC;

(h) make any capital expenditure or make any commitment to make any capital
expenditure in excess of $20,000, other than (i) to repair, maintain or replace
any assets,

 

Page 21



--------------------------------------------------------------------------------

properties or facilities in the ordinary course of business, or (iii) as may be
necessary to maintain or restore safe operations of the Business or respond to
any catastrophe or other emergency situation;

(i) declare or pay any dividend (other than cash dividends) with respect to the
securities of BGC Stock;

(j) adopt a plan of complete or partial liquidation, dissolution, restructuring,
recapitalization or other restructuring;

(k) pledge or mortgage the assets of the Business or otherwise cause or permit a
Lien to exist against the assets of the Business;

(l) effect any split, combination or reclassification of the securities of BGC
Stock;

(m) redeem, repurchase or otherwise acquire, directly or indirectly, any
securities of BGC Stock;

(n) acquire any interest or otherwise make any investment in any other Person,
or enter into any joint venture, partnership or similar arrangement;

(o) knowingly allow any material Permits held by BGC to terminate or lapse;

(p) enter into any agreement or amend, modify or terminate any Disclosed
Contract or Permit to which BGC is a party or by which any of its respective
assets are bound, except in the ordinary course of business consistent with past
practices or except as otherwise contemplated in this Agreement; or

(q)(i) amend or establish any Seller Plan with respect to the Business
Employees, (ii) pay, or incur any obligation for any payment of, any
contribution or other amount to, or with respect to, any Benefit Plan, except in
the ordinary course of plan administration or funding, (iii) pay any
non-ordinary course bonus to, make any loan, pay or transfer any assets to, or
grant any increase in the compensation of, any Business Employee, except in the
ordinary course of plan administration, or any of its directors, officers or
employees relating to the Business or (iv) make any increase in the pension,
retirement or other benefits of any Business Employee or any of its directors,
officers or employees relating to the Business, except to the extent required by
Disclosed Contract or Law;

(r) agree, whether in writing or otherwise, to do any of the foregoing;
provided, however, that nothing in this Section 6.1 shall preclude Seller from
obtaining the consent of any third party required in connection with the
transactions contemplated by this Agreement.

Section 6.2. Efforts; Cooperation; No Inconsistent Action.

(a) Subject to the terms and conditions of this Agreement, each of the parties
will use commercially reasonable efforts to take, or cause to be taken, all
action, and to do, or

 

Page 22



--------------------------------------------------------------------------------

cause to be done, all things necessary, proper or advisable under applicable
Laws to consummate the transactions contemplated by this Agreement, including
using commercially reasonable efforts to ensure satisfaction of the conditions
precedent to each party’s obligations hereunder. Buyer and Seller shall timely
and promptly make all filings which may be required by any of them in connection
with the consummation of the transactions contemplated hereby under the West
Virginia Code. Each party shall furnish to the other party such necessary
information and assistance as such other party may reasonably request in
connection with the preparation of any necessary filings or submissions by it to
any Governmental Entity, including any filings necessary under the provisions of
the West Virginia Code. Each party shall provide the other party the opportunity
to make copies of all correspondence, filings or communications (or memoranda
setting forth the substance thereof) between such party and its representatives,
and the Federal Trade Commission, the Antitrust Division of the United States
Department of Justice, Commission or any other Governmental Entity and members
of their respective staffs with respect to this Agreement and the transactions
contemplated hereby. With the exception of payment of the required filing fees
and the parties’ costs and expenses necessary to prosecute such filings, neither
Seller nor Buyer shall be required to make any material monetary expenditures,
commence or participate in any material litigation, or offer or grant any
material accommodation (financial or otherwise) to any third Person in
connection therewith.

(b) From time to time after the Closing Date, without further consideration,
Seller will, at its own expense, execute and deliver such documents to Buyer as
Buyer may reasonably request in order to more effectively consummate the
transactions contemplated by this Agreement. From time to time after the Closing
Date, without further consideration, Buyer will, at its own expense, execute and
deliver such documents as Seller may reasonably request in order to more
effectively consummate the transactions contemplated by this Agreement.

(c) Seller and Buyer shall notify and keep the other advised as to any
litigation or administrative proceeding pending and known to such party, or to
its knowledge, threatened, which challenges the transactions contemplated
hereby. Seller and Buyer shall not take any action inconsistent with its
obligations under this Agreement or which would materially hinder or delay the
consummation of the transactions contemplated by this Agreement, or the prompt
receipt of required consents or approvals under the West Virginia Code, or other
applicable laws.

(d) After the Closing Date, each party shall have reasonable access to the
employees of the other party and its Affiliates, for purposes of consultation or
otherwise, to the extent that such access may reasonably be required in
connection with matters relating to or affected by the operations of BGC prior
to the Closing Date. The parties agree to cooperate in connection with any
audit, investigation, hearing or inquiry by any Governmental Entity, litigation
or regulatory or other proceeding which may arise following the Closing Date and
which relates to the ownership of BGC or operation of the Business, prior to the
Closing Date. Notwithstanding any other provision of this Agreement to the
contrary, each party shall bear its own expenses, including fees of attorneys or
other representatives, in connection with any such matter described in this
Section 6.2 in which the Seller and the Buyer are subjects or parties or in
which they have a material interest.

 

Page 23



--------------------------------------------------------------------------------

Section 6.3. Public Disclosures. Prior to the Closing Date, except as otherwise
required by law, rule or regulation, no party to this Agreement or its
representatives or Affiliates will issue any press release or make any public
disclosure concerning the transactions contemplated by this Agreement without
the prior written consent of the other parties. After the Closing Date, no party
will issue any press release or make any public disclosure concerning the
transactions contemplated by this Agreement or the contents of this Agreement
without prior notice to the other party. Notwithstanding the above, nothing in
this Section will preclude any party from making any disclosures required by Law
or necessary and proper in conjunction with the filing of any Tax Return, filing
with the Federal Securities and Exchange Commission or other document required
to be filed with any Governmental Entity; provided that the party required to
make such disclosure shall, to the extent practical, allow the other party
reasonable time to review and comment thereon in advance of such disclosure.

Section 6.4. Access to Records and Personnel.

(a) Buyer shall retain (and/or cause BGC to retain) the books, records,
documents, instruments, accounts, correspondence, writings, evidences of title
and other papers (in each case, including electronic versions thereof) relating
to the Business and the period before Closing (the “Books and Records”) for the
period of time set forth in its records retention policies on the Closing Date
or for such longer period as may be required by Law or any applicable court
order but in any event for at least seven (7) years. After the seven-year
period, before Buyer or BGC shall dispose of any Books and Records, Buyer shall
give at least 45 days’ prior written notice to such effect to Seller, and Seller
shall be given the opportunity, at its expense, to remove and retain all or any
part of such Books and Records as Seller may elect. Notwithstanding the
foregoing, Buyer shall retain (or cause BGC to retain) for such longer periods
any and all Books and Records that relate to any ongoing litigation,
investigation, Action or proceeding until such time as Buyer is notified of the
final conclusion of such matter.

(b) The parties will allow each other reasonable access to such Books and
Records, and to the extent available, to personnel having knowledge of the
whereabouts and/or contents of such Books and Records, for legitimate business
reasons, such as the preparation of Tax returns or the defense of litigation and
responding to data requests from Governmental Entities. Each party shall be
entitled to recover its out-of-pocket costs (including copying costs) incurred
in providing such records and/or personnel to the other party. The requesting
party will hold in confidence all confidential information identified as such
by, and obtained from, the disclosing party, any of its officers, agents,
representatives or employees, provided, however, that information which (i) was
in the public domain; (ii) was in fact known to the requesting party prior to
disclosure by the disclosing party, its officers, agents, representatives or
employees; or (iii) becomes known to the requesting party from or through a
third party not under an obligation of non-disclosure to the disclosing party,
shall not be deemed to be confidential information.

Section 6.5. Employee Matters.

(a) Post-Closing Compensation and Benefits. Upon closing, Buyer shall, to the
extent practical, provide BGC employees with compensation and employee benefits
that are presently available to and/or comparable with the compensation and
employee benefits provided for employees of Appalachian Natural Gas
Distribution.

 

Page 24



--------------------------------------------------------------------------------

(b) Service Credit for Employees. Buyer shall provide full service credit for
all purposes, including eligibility, vesting and benefit accruals, under all
incentive, compensation and employee benefit plans, policies, agreements and
arrangements maintained by the Buyer or any of its Affiliates in which such
Employee participates on or after the Closing Date to the same extent such
Employee’s service was recognized under the corresponding plans, policies,
agreements and arrangements in which such Employee participated immediately
prior to the Closing Date.

(c) Welfare Plans. Buyer shall, or shall cause BGC to waive all limitations as
to preexisting conditions, evidence of insurability, exclusions, waiting periods
and actively-at-work requirements with respect to participation and coverage
requirements applicable to each Employee under any welfare benefit plans in
which such Employee may be eligible to participate on or after the Closing Date.
Buyer shall provide, or shall cause BGC to provide, continuation health care
coverage to Employees and their qualified beneficiaries who incur or incurred a
qualifying event, in accordance with the continuation health care coverage
requirements of Section 4980B of the Internal Revenue Code of 1986 and Title I,
Subtitle B, Part 6 of ERISA (“COBRA”), with respect to claims incurred on or
after the Closing Date.

Section 6.6. Workforce Reduction Notices. Any workforce reductions carried out
on or after the Closing Date by Buyer or BGC or their respective Subsidiaries
shall be done in accordance with all applicable laws and regulations governing
the employment relationship and termination thereof including, if applicable,
the Worker Adjustment and Retraining Notification Act (“WARN”) and regulations
promulgated thereunder, and any comparable state or local law. Buyer shall not
be responsible for any obligations under WARN or equivalent state statutes and
any applicable regulations thereunder with respect to any employment
terminations prior to the Closing Date.

Section 6.7. Excluded Assets. All other rights, titles and interests in and to,
or otherwise relating to, the Excluded Assets are reserved and retained by
Seller.

Section 6.8. Funding of Disbursements. Effective at the opening of business on
the Closing Date, Buyer shall be responsible for funding all disbursements and
expenses of the Business.

Section 6.9. Intercompany Transactions. Except as contemplated by this Agreement
or as set forth in Schedule 6.9 hereto, effective as of the Closing all net
inter-company receivables or payables then existing between Seller, or any
Affiliates of Seller (other than BGC), on the one hand, and BGC, on the other,
shall be settled by making inter-company cash transfers so that there are no
outstanding payables, receivables or other liabilities relating to such
inter-company transactions for the period prior to Closing, subject to post
closing adjustments as contemplated by Section 2.2.

 

Page 25



--------------------------------------------------------------------------------

Section 6.10. Resignations. At the Closing, Seller shall deliver, or cause to be
delivered, to Buyer duly signed resignations, effective immediately after
Closing, of the directors and officers of BGC.

Section 6.11. No-Shop. From and after the date of this Agreement and until the
Closing or until this Agreement is terminated, Seller shall not, and shall cause
its officers, directors, employees, agents and representatives (including any
investment bankers, attorneys or accountants retained by such Persons) not to,
initiate or continue to solicit, directly or indirectly, any inquiries with
respect to the making of any proposal with a third party with respect to a
merger, consolidation or similar transaction involving the Stock Interests (any
such proposal being an “Acquisition Proposal”), except in connection with the
sale, merger, transfer or other disposition of the stock or assets of RGC
Resources, Inc. Seller shall immediately cease and cause to be terminated any
existing activities, discussions or negotiations with any Persons conducted
heretofore with respect to an Acquisition Proposal, other than with Buyers.
Seller shall not respond to, commit or participate in any such inquiries,
proposals or negotiations (except to provide notice declining to do so). Nothing
in this section shall prevent RGC Resources from considering the sale, merger,
transfer, or other disposition of the capital stock or assets of RGC Resources.

Section 6.12 Amendments to Disclosure Schedules.

(a) Seller may, from time to time, prior to Closing, by delivering a written
copy thereof to Buyer, supplement or amend its disclosure schedules attached to
this agreement ( “Disclosure Schedules”) to correct any matter that would
constitute a breach of any representation or warranty of Seller herein contained
if (i) such supplement or amendment relates to a matter that occurred prior to
the date hereof and the failure to have included such item is discovered by
Seller after the date hereof (“Pre-Signing Corrections”) or (ii) such supplement
or amendment relates to a matter arising after the date hereof but prior to the
Closing Date (a “Post-Signing Correction”); provided, however, that Seller must
indicate therein whether each supplement or amendment is a Pre-Signing
Correction or Post-Signing Correction.

(b) If Seller supplements or amends any Disclosure Schedule and the Closing
would otherwise occur within 10 Business Days thereafter, then Buyer shall have
the right to postpone the Closing Date until the date which is 10 Business Days
after Buyer received Seller’s amendment or supplement (or if such date is not
the last Business Day of the month, then until such last Business Day.)

(c) Any amendments or supplements shall not affect the rights of Buyer under its
closing conditions set forth in Section 7.3 (a).

(d) If the Closing occurs, any such supplement or amendment of any such
Disclosure Schedule will be effective to cure and correct any breach of any
representation or warranty that would have existed absent such amendment or
supplement but not any breach of covenants and Buyer shall have no right, and
hereby waives any and all rights, to bring any claim in respect of or relating
to such breach of representation or warranty; provided, however, that, as set
forth in Section 9.2(b)(ii), the amount of any Damages arising from any and all
Pre-Signing Corrections shall be counted as Damages for purposes of determining
whether the Seller’s Deductible has been reached, but not otherwise.

 

Page 26



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS

Section 7.1. Conditions Precedent to Obligations of Buyer and Seller. The
respective obligations of Buyer and Seller to consummate the transactions
contemplated by this Agreement on the terms specified herein shall be subject to
the satisfaction at or prior to the Closing Date of the following conditions:

(a) No Injunction, etc. There shall have been no statute, rule, regulation,
injunction, restraining order or decree of any nature by any Governmental Entity
that is in effect that restrains or prohibits the consummation of any of the
transactions contemplated by this Agreement; and no action or proceeding before
any Governmental Entity shall have been instituted or threatened which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the enforceability of this Agreement; and

(b) Regulatory Authorizations. All consents, approvals, authorizations and
orders of any Governmental Entity as are necessary in connection with the
transfer of the Stock Interests to Buyer, including a final, order(s) approving
such transfers by the Commission under the West Virginia Code (the “Required
Consents”), shall have been obtained on terms mutually agreeable to Buyer and
Seller

(c) Bluefield Virginia Assets. All consents, approvals, and authorizations with
respect to the transfer of the assets of Roanoke Gas Company pertaining to the
Bluefield Virginia natural gas distribution business to Appalachian Natural Gas
Distribution Company have been obtained on terms mutually agreeable to Buyer and
Seller.

Section 7.2. Conditions Precedent to Obligation of Seller. The obligation of
Seller to consummate the transactions provided for in this Agreement on the
terms specified herein is subject to fulfillment of each of the following
conditions:

(a) Representations and Warranties. Buyer’s representations and warranties made
in this Agreement shall be true and correct in all material respects on the
Closing Date as though made on the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case as of such earlier date); and

(b) Performance of Covenants. Buyer shall have performed and complied in all
material respects with all obligations and covenants required by this Agreement
to be performed by it prior to or at the Closing.

Section 7.3. Conditions Precedent to Obligation of Buyer. The obligation of
Buyer to consummate the transactions provided for in this Agreement on the terms
specified herein is subject to fulfillment of each of the following conditions:

(a) Representations and Warranties. Seller’s representations and warranties made
in this Agreement shall be true and correct on the Closing Date as though made
on the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case as of such earlier date).

 

Page 27



--------------------------------------------------------------------------------

(b) Performance of Covenants. Seller shall have performed and complied in all
material respects with all obligations and covenants required by this Agreement
to be performed by it prior to or at the Closing; and

(c) Material Adverse Effect. Since the date of this Agreement, there shall not
have occurred any fact or circumstance that has had or would reasonably be
expected to have a Material Adverse Effect.

ARTICLE VIII

TERMINATION

Section 8.1. Termination Events. This Agreement may be terminated at any time
prior to the Closing:

(a) by the mutual written consent of Buyer and Seller;

(b) by either Buyer or Seller if the Closing has not occurred by the close of
business on June 30, 2008, provided that the failure to consummate the
transactions contemplated by this Agreement did not result from the failure by
the party seeking termination of this Agreement to fulfill any material
undertaking or commitment provided for herein that is required to be fulfilled
by it prior to the Closing; and further provided that in the event Commission
approval is not obtained prior to June 1, 2008, and the Parties are in good
faith working towards such approval, then the termination date in this section
8.1(b) shall be extended to a mutually agreeable date.

(c) by Buyer if Seller shall have breached or failed to perform in any material
respect any of its representations, warranties, covenants or other agreements
contained in this Agreement, which breach or failure to perform (i) would give
rise to the failure of a condition set forth in Section 7.3 and (ii) cannot be
or has not been cured within thirty (30) days after the giving of written notice
to Seller;

(d) by Seller if Buyer shall have breached or failed to perform in any material
respect any of its representations, warranties, covenants or other agreements
contained in this Agreement, which breach or failure to perform (i) would give
rise to the failure of a condition set forth in Section 7.2 and (ii) cannot be
or has not been cured within thirty (30) days after the giving of written notice
to Buyer; or

(e) by either Buyer or Seller if any Law or Order or rule becomes effective
prohibiting or making illegal the consummation of the transactions contemplated
by this Agreement, upon notification of the non-terminating party by the
terminating party.

 

Page 28



--------------------------------------------------------------------------------

ARTICLE IX

SURVIVAL; INDEMNIFICATION

Section 9.1. Survival.

(a) The representations and warranties of the Seller set forth in Articles III
and IV, and of the Buyer set forth in Article V shall, without regard to any
investigation made by any party, survive the Closing Date until twelve
(12) months thereafter; provided, however, that all other representations and
warranties of the Seller and the Buyer contained in this Agreement shall expire
and be of no further force or effect as of the Closing. The survival period set
forth above for each such representation or warranty is referred to herein as
the “Survival Period.”

(b) No claim for Damages or other relief of any kind (including a claim under
Section 9.2(a)(i) or Section 9.3(a)(i)) arising out of or relating to any breach
of representation or warranty under this Agreement may be brought unless a
written notice describing the nature of the claim, the theory of liability or
the nature of the relief sought and the material factual assertions upon which
the claim is based is given to the other party, before the termination of the
applicable Survival Period. Notwithstanding anything herein to the contrary, any
representation or warranty that would otherwise terminate shall continue to
survive for any Damages with respect to which such notice is given pursuant to
this Agreement prior to the end of the Survival Period, until the matter is
finally resolved and any related Damages are paid.

Section 9.2. Indemnification by Seller.

(a) Except as otherwise provided in Article X below and subject to the further
provisions hereof, Seller shall defend, indemnify and hold Buyer, its Affiliates
and respective successors and permitted assigns, and their respective
shareholders, members, partners (general and limited), officers, directors,
managers, employees, agents and representatives, and each of their heirs,
executors, successors and assigns (“Buyer Indemnified Parties”), harmless from
and against and in respect of any and all actual damages relating to any
demands, claims, lawsuits, causes of action, losses, investigations and other
proceedings (whether or not before a Governmental Entity and whether or not
brought by a third party), including reasonable attorney’s fees, court costs and
other documented out-of-pocket expenses incurred investigating or preparing the
foregoing, but excluding in all cases any special, indirect, incidental,
consequential, or punitive damages (except for reasonable attorney’s fees, court
costs and other documented out-of-pocket expenses incurred investigating or
preparing the foregoing) (collectively, “Damages”), which arise out of (i) any
breach of any of the representations and warranties contained in Article III or
IV hereof, or (ii) any breach of any of the covenants of Seller in this
Agreement.

(b) The foregoing obligation to indemnify Buyer Indemnified Parties set forth in
Section 9.2(a) shall be subject to each of the following limitations:

(i) Seller’s indemnification obligations under Section 9.2 or otherwise shall
terminate upon expiration of the Survival Period and Seller thereafter shall
have no further obligation or liability whatsoever.

 

Page 29



--------------------------------------------------------------------------------

(ii) No reimbursement or payment for any Damages asserted against Seller under
Section 9.2(a) above shall be required unless and until the cumulative aggregate
amount of such Damages equals or exceeds $20,000 (the “Seller’s Threshold”), and
then only to the extent that the cumulative aggregate amount of Damages, as
finally determined, exceeds the Seller’s Threshold; provided that any Damages
which individually total less than $5,000 (“De Minimis Buyer Losses”) shall be
excluded in their entirety and Seller in no event shall have any liability
hereunder to any Buyer Indemnified Parties for any such De Minimis Buyer Losses.

(c) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
SELLER’S AGGREGATE LIABILITY TO THE BUYER INDEMNIFIED PARTIES FOR ANY AND ALL
DAMAGE CLAIMS AS DEFINED IN SECTION 9.2 (A) UNDER OR RELATING TO THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED THEREBY, INCLUDING, WITHOUT LIMITATION, THE
INDEMNIFICATION PROVISIONS SET FORTH IN THIS ARTICLE IX AND THE PROVISIONS OF
ARTICLE X HEREIN, SHALL NOT EXCEED $2,000,000 AND BUYER HEREBY WAIVES AND
RELEASES (AND SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS) SELLER FROM AND AGAINST
ANY CLAIMS OR DAMAGES OF ANY KIND WHATSOEVER IN EXCESS OF THIS AGGREGATE CAP,
REGARDLESS OF THE SOLE, JOINT, CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER
FAULT OR RESPONSIBILITY OF ANY KIND OF SELLER, BUYER, BGC, OR ANY OTHER PARTY OR
PERSON.

(d) The indemnities provided in this Section 9.2 shall survive the Closing,
except as otherwise described above. The indemnity provided in this Section 9.2
shall be the sole and exclusive remedy of the Buyer Indemnified Parties against
the Seller at law or in equity relating to this Agreement or the transactions
contemplated hereby, and shall be in lieu of any and all other rights or claims
which Buyer may have.

(e) Buyer shall give Seller prompt written notice of any third party claim which
may give rise to any indemnity obligation under this Section, together with the
estimated amount of such claim, and Seller shall have the right to assume the
defense of any such claim through counsel of its own choosing, by so notifying
Buyer within sixty (60) days of receipt of Buyer’s written notice; provided,
however, that Seller’s counsel shall be reasonably satisfactory to Buyer.
Failure to give prompt notice shall not affect the indemnification obligations
hereunder in the absence of actual prejudice. If Buyer desires to participate
in, but not control, any such defense assumed by Seller, it may do so at its
sole cost and expense. If Seller declines to assume any such defense, it shall
be liable for all reasonable costs and expenses of defending such claim incurred
by Buyer, including reasonable fees and disbursements of counsel in the event it
is ultimately determined that Seller is liable for such claim pursuant to the
terms of this Agreement. No party shall, without the prior written consent of
the other party, which shall not be unreasonably withheld, delayed, or
conditioned, settle, compromise or offer to settle or compromise any such claim
or demand on a basis which would result in the imposition of a consent order,
injunction or decree which would restrict the future activity or conduct of the
other parties or any Subsidiary or Affiliate thereof or if such settlement or
compromise does not include an unconditional release of the other parties for
any liability arising out of such claim or demand or any related claim or
demand. The foregoing provision shall not apply to Seller’s control of the
matters set forth in Schedule 4.4 which shall be governed by Section 6.2(f).

 

Page 30



--------------------------------------------------------------------------------

Section 9.3. Indemnification by Buyer.

(a) Except as otherwise provided in Article X below and subject to the further
provisions hereof, Buyer shall defend, indemnify and hold Seller, its respective
successors and permitted assigns, and their respective shareholders, members,
partners (general and limited), officers, directors, managers, employees,
agents, and representatives, and each of their heirs, executors, successors and
assigns (“Seller Indemnified Parties”), harmless from and against and in respect
of any and all Damages arising out of (i) any breach of any of the
representations and warranties contained in Article V hereof, (ii) any breach of
any of the covenants of Buyer in this Agreement, REGARDLESS OF THE SOLE, JOINT,
CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OR RESPONSIBILITY OF
SELLER, BUYER OR ANY OTHER PARTY OR PERSON.

(b) Buyer’s indemnification obligations under Section 9.3 or otherwise shall
terminate upon expiration of the Survival Period and Buyer thereafter shall have
no further obligation or liability whatsoever.

(c) The indemnities provided in this Section 9.3 shall survive the Closing. The
indemnity provided in this Section 9.3 shall be the sole and exclusive remedy of
the Seller Indemnified Parties against the Buyer at law or in equity relating to
this Agreement in the transactions contemplated hereby, and shall be in lieu of
any and all other rights or claims which Seller my have.

(d) Seller shall give Buyer prompt written notice of any third party claim which
may give rise to any indemnity obligation under this Section, together with the
estimated amount of such claim, and Buyer shall have the right to assume the
defense of any such claim through counsel of its own choosing, by so notifying
Seller within sixty (60) days of receipt of Seller’s written notice; provided,
however, that Buyer’s counsel shall be reasonably satisfactory to Seller.
Failure to give prompt notice shall not affect the indemnification obligations
hereunder in the absence of actual prejudice. If Seller desires to participate
in any such defense assumed by Buyer it may do so at its sole cost and expense.
If Buyer declines to assume any such defense, it shall be liable for all costs
and expenses of defending such claim incurred by Seller, including reasonable
fees and disbursements of counsel. No party shall, without the prior written
consent of the other parties, which shall not be unreasonably withheld, settle,
compromise or offer to settle or compromise any such claim or demand on a basis
which would result in the imposition of a consent order, injunction or decree
which would restrict the future activity or conduct of the other parties or any
Subsidiary or Affiliate thereof or if such settlement or compromise does not
include an unconditional release of the other parties for any liability arising
out of such claim or demand.

Section 9.4. Other Indemnification Matters.

(a) The amount of any Damages for which indemnification is provided under this
Article IX shall be computed net of any insurance or other proceeds received or
recoverable by the indemnified party in connection with such Damages.

 

Page 31



--------------------------------------------------------------------------------

(b) Each indemnified party agrees that it shall pursue in good faith claims
under any applicable insurance policies and against other third parties who may
be responsible for Damages.

(c) The parties agree that the indemnification provisions set forth in this
Agreement shall not apply to any Damages to the extent such Damages are
accounted for in the calculations of the purchase price adjustments set forth in
Section 2.2.

(d) The Seller shall have no indemnification obligation to Buyer under this
Article IX to the extent that the underlying obligation or liability is
reflected on the Closing Date balance Sheet as adjusted by the Adjustment
Statement or accounted for in the Final Purchase Price, as adjusted by the
Adjustment Statement.

ARTICLE X

TAX MATTERS

Section 10.1. Amended Tax Returns.

(a) Except as may be required by Law, no amended Tax Return shall be filed, and
no change in any Tax accounting method or Tax election shall be made by, on
behalf of, or with respect to BGC, for any period ending on or before the
Closing Date (“Pre-Closing Period”) without the consent of the Seller, which may
be withheld in Seller’s sole discretion.

(b) Buyer and Seller agree to provide such assistance as may reasonably be
requested by the other party in connection with the preparation of any Tax
Return, any audit or other examination by any Taxing Authority or any judicial
or administrative proceedings relating to liability for Taxes, and each will
retain and provide the requesting party with any records or information which
may be relevant to such return, audit or examination, proceedings or
determination. Any information obtained pursuant to this Section 10.1(b) or
pursuant to any other Section hereof providing for the sharing of information
relating to or review of any Tax Return or other schedule relating to Taxes
shall be kept confidential by the parties hereto in accordance with
Section 6.4(b).

Section 10.2. Tax Refunds and Credits. Any refund or credits of Taxes paid or
payable that are attributable to BGC for any Pre-Closing Period shall be for the
account of the Seller. Any refunds or credits of Taxes paid or payable that are
attributable to BGC for any other taxable period shall be for the account of the
Buyer. The Buyer shall, if the Seller so requests and at the Seller’s expense,
file for and obtain, or shall cause BGC to file for and obtain, any refunds or
credits to which the Seller is entitled. Buyer shall, or shall cause BGC to,
forward to the Seller any such refund within ten (10) Business Days after the
refund is received (or reimburse the Seller for any such credit within
(10) Business Days after the credit is applied against another Tax liability).

Section 10.3. Tax Treatment of Payments. The parties shall treat any
indemnification payment made pursuant to this Agreement as a purchase price
adjustment for Tax purposes.

 

Page 32



--------------------------------------------------------------------------------

Section 10.4. Transfer Taxes. All Transfer Taxes incurred in connection with
this Agreement, the sale of the Stock Interests and the transactions
contemplated hereby shall be borne one-half by Buyer and one-half by Seller. The
party with primary responsibility under applicable law shall file, to the extent
required by applicable Law, all necessary Tax Returns and other documentation
with respect to such Transfer Taxes. For purposes of this Agreement, “Transfer
Taxes” shall mean transfer, documentary, sales, use, registration and other such
Taxes (including all applicable real estate transfer taxes), together with any
interest thereon, penalties, fines, costs, fees, additions to Tax or additional
amounts with respect thereto.

Section 10.5 Procedures Relating to Indemnification of Tax Claims.

(a) If a claim shall be made by any Taxing Authority, for which Seller is or may
be liable pursuant to this Agreement, Buyers shall notify Seller in writing
within ten (10) business days of receipt by Buyers of notice of such claim (a
“Tax Claim”). Failure to give prompt notice shall not affect the indemnification
obligations hereunder in the absence of actual prejudice.

(b) With respect to any Tax Claim, Seller, at Seller’s expense shall control all
proceedings taken in connection with such Tax Claim (including selection of
counsel), and enable Seller to take all actions that do not materially adversely
affect the Buyer or BGC. Seller shall permit the Buyers to participate in (but
not control) such proceedings through counsel chosen by Buyers (but the fees and
expenses of such counsel shall be paid by Buyers). Seller may in their sole
discretion pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with any Taxing Authority with respect to such Tax
Claim, and may initiate any claim for refund, file any amended return, or take
any other action which is deemed appropriate by Seller with respect to such Tax
Claim, provided such actions do not materially adversely affect the Buyers or
BGC. Notwithstanding the foregoing, the Seller and Buyer shall jointly control
all proceedings in connection with any Tax Claim relating solely to Taxes for a
taxable period beginning before the Closing Date and ending after the Closing
Date, and shall jointly bear and pay costs and expenses related to such
proceedings. No party shall settle a Tax Claim relating solely to Taxes of BGC
Pre-Closing Tax Period or taxable period beginning before the Closing Date and
ending after the Closing Date without the other party’s prior written consent
(which consent may not be unreasonably withheld, conditioned or delayed).

ARTICLE XI

MISCELLANEOUS

Section 11.1. Notices. All communications provided for hereunder shall be in
writing and shall be deemed to be given when delivered in person or by private
courier with receipt, when telefaxed or sent by e-mail and received, or five
(5) days after being deposited in the United States mail, first-class,
registered or certified, return receipt requested, with postage paid and,

 

Page 33



--------------------------------------------------------------------------------

If to Buyer:

ANGD LLC

271 West Main Street, Suite 200

Abingdon, VA 24210

ATTN: John W. Ebert

jebert@appnetgas.com

with a copy (which shall not itself constitute notice) to:

William Clear

271 West Main Street, Suite 200

Abingdon, VA 24210

wclear@appnetgas.com

If to Seller:

ATTN: John B. Williamson, III

RGC Resources, Inc.

P. O. Box 13007

Roanoke, VA 24030

or to such other address as any such party shall designate by written notice to
the other parties hereto.

Section 11.2. Expenses. Seller and Buyer shall each pay their respective
expenses (such as legal, investment banker and accounting fees) incurred in
connection with the origination, negotiation, execution and performance of this
Agreement, provided however, that Buyer shall be responsible for payment of all
Transfer Taxes.

Section 11.3. Non-Assignability. This Agreement shall inure to the benefit of
and is binding on the parties hereto and their respective successors and
permitted assigns. This Agreement shall not be assigned by any party hereto
without the express prior written consent of the other party, in its sole
discretion, and any attempted assignment, without such consent, shall be null
and void. In no event shall any assignment or transfer hereunder serve to
release or discharge the assigning party from any of its duties and obligations
hereunder, unless expressly released, in writing, by the non-assigning party.

Section 11.4. Amendment; Waiver. Except as otherwise provided in Section 6.11,
this Agreement may be amended, supplemented or otherwise modified only by a
written instrument executed by each of the parties hereto. No waiver by any
party of any of the provisions hereof shall be effective unless explicitly set
forth in writing and executed by the party so waiving. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representations,

 

Page 34



--------------------------------------------------------------------------------

warranties, covenants or agreements contained herein, and in any documents
delivered or to be delivered pursuant to this Agreement and in connection with
the Closing hereunder. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.

Section 11.5. No Third Party Beneficiaries. Except as expressly provided herein,
including in Article X hereof, this Agreement is not intended, nor shall it be
deemed, construed or interpreted, to confer upon any Person not a party hereto
any rights or remedies hereunder.

Section 11.6. Governing Law. This Agreement and the rights and duties of the
parties hereunder shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Virginia, other than matters dealing with the
ownership of real property or interests therein, which shall be governed by the
laws of the state where such property is located.

Section 11.7. Entire Agreement. This Agreement and the schedules and exhibits
hereto and the Confidentiality Agreement sets forth the entire understanding of
the parties hereto with respect to the subject matter hereof.

Section 11.8. Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.

Section 11.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

Section 11.10. Further Assurances. Upon request from time to time, Seller and
Buyer shall execute and/or cause to be executed and delivered such other
documents and instruments and shall do such other acts that may be reasonably
necessary or desirable, to consummate the transactions contemplated hereby and
to carry out the intent of this Agreement.

Section 11.11. Schedules and Exhibits. All exhibits and schedules hereto are
hereby incorporated by reference and made a part of this Agreement. Any fact or
item which is disclosed on any schedule or exhibit to this Agreement or in the
Financial Statements so as to make its relevance to other representations made
elsewhere in this Agreement or to the information called for by other schedules
or exhibits to this Agreement reasonably apparent shall be deemed to qualify
such representations or to be disclosed on such other schedules or exhibits, as
the case may be, notwithstanding the omission of a reference or cross-reference
thereto. Any fact or item disclosed on any schedule or exhibit hereto shall not
by reason only of such inclusion be deemed to be material and shall not be
employed as a point of reference in determining any standard of materiality
under this Agreement. (Deleted last sentence)

Section 11.12. Specific Performance; Limitation on Damages. The parties hereto
agree that irreparable damage would occur in the event of any provision of this
Agreement was not performed in accordance with the terms hereof and that the
parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or in equity. IN NO EVENT, HOWEVER, SHALL
ANY PARTY AND/OR ITS AFFILIATES BE LIABLE FOR SPECIAL, INDIRECT, CONSEQUENTIAL
OR PUNITIVE DAMAGES ARISING

 

Page 35



--------------------------------------------------------------------------------

FROM OR RELATING TO (A) ANY CLAIMS FOR INDEMNIFICATION UNDER ARTICLES IX OR X OR
(B) ANY CLAIMS OR ACTIONS RELATING TO ANY BREACH BY A PARTY IN THE EVENT OF A
TERMINATION OF THIS AGREEMENT PURSUANT TO ARTICLE VIII.

Section 11.13. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE
THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING WHATSOEVER
BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY.

Section 11.14. Time. Time is of the essence in the performance of this Agreement
in all respects.

Section 11.15. Disclosure. Notwithstanding anything to the contrary contained in
this Agreement or in any of the Disclosure Schedules, any information disclosed
in one Disclosure Schedule (or in any supplemental information) shall be deemed
to be disclosed in all Disclosure Schedules to the extent that a reasonable
person would consider such information to have been disclosed clearly enough so
as to be responsive in respect of the representation and warranty for which such
information was not disclosed separately. Certain information set forth in the
Disclosure Schedules is included solely for informational purposes and may not
be required to be disclosed pursuant to this Agreement. The disclosure of any
information shall not be deemed to constitute an acknowledgment that such
information is required to be disclosed in connection with the representations
and warranties made or that it is material, and such information shall not be
deemed to establish a standard of materiality.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

Page 36



--------------------------------------------------------------------------------

SELLER: RGC RESOURCES, INC. By  

/s/ John B Williamson, III

  John B Williamson, III   President and CEO BUYER: ANGD LLC By:  

/s/ John W. Ebert

  John W. Ebert   CEO

 

Page 37



--------------------------------------------------------------------------------

VERIFICATION

STATE OF WEST VIRGINIA                    §

CITY OF CHARLESTON                           §

The undersigned, being under oath, says that he is the President and CEO of
Roanoke Gas Company, one of the Applicants named in the above and foregoing
Application, that he/she has read said Application, knows the contents thereof
and that the same is true to the best of his/her personal knowledge, information
and belief.

 

/s/ John B. Williamson, III

John B. Williamson, III President & CEO ROANOKE GAS COMPANY

Signed and sworn to before me this 16th day of February, 2007, by John B.
Williamson, III as President and CEO of Roanoke Gas Company, on behalf of the
said corporation.

 

/s/ Melissa R. Buckner

Notary Public

State of West Virginia

 

Page 38



--------------------------------------------------------------------------------

VERIFICATION

STATE OF WEST VIRGINIA                    §

CITY OF CHARLESTON                           §

The undersigned, being under oath, says that he is the President of Appalachian
Natural Gas Distribution Company, one of the Applicants named in the above and
foregoing Application, that he/she has read said Application, knows the contents
thereof and that the same is true to the best of his/her personal knowledge,
information and belief.

 

/s/ John W. Ebert

John W. Ebert CEO APPALACHIAN NATURAL GAS DISTRIBUTION COMPANY

Signed and sworn to before me this 16th day of February, 2007, by John W. Ebert
as CEO of Appalachian Natural Gas Distribution Company, on behalf of the said
corporation.

 

/s/ Melissa R. Buckner

Notary Public

State of West Virginia

 

Page 39